Citation Nr: 0500483	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-23 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder.

2.  Entitlement to service connection for peripheral 
neuropathy of the left leg.

3.  Entitlement to an evaluation in excess of 20 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans' 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to an increased evaluation for a low 
back disorder, currently rated as 20 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran is not shown to have either a current dysthymic 
disorder or peripheral neuropathy of the left leg that is 
related to military service.


CONCLUSIONS OF LAW

1.  A dysthymic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2004); 38 C.F.R. § 
3.303 (2004).

2.  Peripheral neuropathy of the left leg was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2004); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in April 2003, September 2003, and 
April 2004; the statements of the case dated in July 2003 and 
April 2004; and the letters dated in December 2002 and April 
2004.  These documents included a summary of the evidence in 
the case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefits sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The December 2002 and April 2004 
letters specifically invited the veteran to give VA any 
additional evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA as to the issues addressed in this decision have 
been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This requirement 
has been accomplished with respect to the veteran's dysthymia 
disorder claim.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement in the case of 
the veteran's peripheral neuropathy of the left leg claim was 
harmless error.  While the notice provided to the veteran was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issues on appeal were re-
adjudicated and a supplemental statements of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background.  The veteran's service medical records 
are negative for a diagnosis of dysthymia or depression.  In 
fact, an undated in-service "Report of Mental Status 
Evaluation" noted that the veteran had a "level" mood with 
normal thought content and a clear thinking process.  A 
November 1972 medical statement indicates that the veteran 
"had a basically stable mental status exam," although he 
presented "moderate latent hostility towards the Army" and 
continued drug abuse.  A military discharge was recommended.  
Likewise, service medical records are negative for a 
diagnosis of symptoms of peripheral neuropathy of the left 
leg.

Following service, VA outpatient treatment records, dated in 
2002, reflect a diagnosis of depression.  With respect to the 
veteran's peripheral neuropathy of the left leg, VA 
outpatient treatment records, also dated in 2002, reflect the 
presence of this disability.  In March 2002, the veteran 
presented at the Miami VAMC, with a chief complaint of 
neuropathy.  The examiner opined that this was "likely 
secondary to both diabetes mellitus and HIV - [the veteran's] 
glucose has been in poor control."

The veteran was afforded a VA mental examination in February 
2003, when he reported having used IV drugs during service, 
which he indicated were used to cope with depression while 
overseas.  It was noted that the veteran was diagnosed with 
HIV in 1990, and that the he had "great difficulty" coping 
with this news.  The examiner also indicated that the veteran 
had been hospitalized a number of times for his diabetes 
mellitus.  Regarding the etiology of the veteran's 
depression, the examiner opined:

It is felt that the veteran's 
depression and anxiety are linked to 
his poor physical condition and chronic 
illness, i.e., diabetes, HIV positive, 
and hepatitis C, and the associated 
complications of these disorders. . . 

The examiner also indicated that the veteran's dysthymic 
disorder had lasted "well over two years."

Analysis.  The Board notes that the first diagnosis of record 
of either dysthymia or peripheral neuropathy of the left leg 
was in 2002, approximately 30 years after service.  The Board 
finds that the lack of evidence of treatment for either 
disorder for this long period following service weighs 
against the veteran's claim.  With respect to negative 
evidence, the Court of Appeals for Veterans Claims held that 
the fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

Further, the Board notes that the veteran's dysthymia has 
been specifically attributed to his poor physical condition 
and chronic illness, to include HIV, diabetes, and hepatitis 
C, and not to service.  Likewise, the veteran's peripheral 
neuropathy of the left leg has been attributed to his 
diabetes and HIV, not to service.  The Board therefore finds 
that the preponderance of the evidence is against the claims 
for service connection for both disorders.

The veteran has presented his own statements concerning the 
cause of these disorders.  However, the evidence of record 
does not show that he is a medical professional, with the 
training and expertise to provide a competent opinion 
regarding the etiology of his dysthymia or peripheral 
neuropathy of the left leg.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

The Board therefore must deny the veteran's service 
connection claims.  In reaching this conclusion, the Board 
acknowledges that all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  Because the preponderance of the evidence is 
against the veteran's claims in this case, that doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303.


ORDER

Entitlement to service connection for a dysthymic disorder is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the left leg is denied.


REMAND

A rating decision dated in April 2003 reflects that the 
veteran's back disorder is rated as "low back syndrome" 
under Diagnostic Code 5295.  The Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine under 38 C.F.R. § 4.71a were revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  As the RO has not considered the veteran's 
increased rating claim in light of the amended rating 
criteria, the Board finds the matter must be remanded for 
additional development.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the veteran to be 
afforded an examination to 
determine the severity of his 
service-connected low back 
disability, classified as low back 
syndrome.  The claims folder must 
be made available to the examiner 
in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should complete those 
portions of the Compensation and 
Pension Examination worksheet for 
spine disabilities (changed as of 
November 12, 2003) pertinent to the 
veteran's service-connected low 
back syndrome.  

2.  After completion of the above 
and any additional development 
deemed necessary, the RO should 
review the veteran's claim for an 
increased rating for his low back 
disability.  The increased rating 
claim must be considered in light 
of the revised regulatory 
provisions of 38 C.F.R. § 4.71a.  
If the benefit sought remains 
denied, the veteran and his 
representative should be furnished 
an appropriate supplemental 
statement of the case and be 
afforded the opportunity to 
respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


